     Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 1 of 10




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

TYRONE WALKER,

v.                                                                   17-CV-1008
                                                                     (GTS/CFH)
JOSEPH BELLNIER; DONALD UHLER; PAUL
P. WOODRUFF; JOANNE FITCHETTE;
MELISSA A. COOK; and JAMES A. O’GORMAN,

                  Defendants.
____________________________________________

APPEARANCES:                                                         OF COUNSEL:

TYRONE WALKER, No. 94-A-5258
  Plaintiff, Pro Se
Upstate Correctional Institution
Inmate Mail/Parcels
P.O. Box 221
Malone, NY 12953

HON. LETITIA A. JAMES                                                LYNN M. KNAPP, ESQ.
Attorney General for New York                                        Assistant Attorney General
 Counsel for Defendants
The Capitol
Albany, NY 12224

GLENN T. SUDDABY, Chief United States District Judge

                                      DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Tyrone

Walker (“Plaintiff”) against Joseph Bellnier, Donald Uhler, Paul P. Woodruff, Joanne Fitchette,

Melissa A. Cook, and James A. O’Gorman (collectively “Defendants”), is an appeal from

Magistrate Judge Christian F. Hummel’s Order granting in part and denying in part Plaintiff’s

motion to compel Defendants to provide additional responses to Plaintiff’s notices to admit and

requests for the production of documents. (Dkt. No. 62.) For the reasons set for below,
      Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 2 of 10




Plaintiff’s appeal is denied, and Magistrate Judge Hummel’s Order is affirmed.

I.     RELEVANT BACKGROUND

       Generally, Plaintiff’s Second Amended Complaint claims that Defendants violated his

due process rights under the Fourteenth Amendment by failing to regularly, impartially and

meaningfully conduct periodic review of his administrative segregation (“ad-seg”) status. (Dkt.

No. 31.) On September 12, 2019, Plaintiff filed a motion to compel, requesting approximately

600 requests to admit, as well as requests for the production of documents, in addition to

attorney’s fees and sanctions. (See generally Dkt. No. 44.) On December 6, 2019, Magistrate

Judge Hummel held a discovery hearing in which he addressed Plaintiff’s motion to compel on

the record. (Dkt. No. 59.) During this hearing, Magistrate Judge Hummel issued rulings on

each of Plaintiff’s approximate 600 requests to admit, Plaintiff’s requests for the production of

documents, and Plaintiff’s motion for attorney’s fees and sanctions. (Id.) On January 2, 2020,

Defendant filed a timely appeal from Magistrate Judge Hummel’s decision. (Dkt. No. 64.)

II.    PARTIES' BRIEFING REGARDING PLAINTIFF’S APPEAL

       A.      Plaintiff’s Memorandum of Law

       Generally, in his appeal, Plaintiff asserts five grounds for relief. (Dkt. No. 64 [Plf.’s

Memo. of Law].) First, Plaintiff repeats his arguments from the discovery hearing, during

which he argued that Magistrate Judge Hummel was “untruthful” when he did not agree with

each of Plaintiff’s approximate 600 requests for admission. (Id. at 8.) Second, Plaintiff argues

that Magistrate Judge Hummel abused his discretion when he determined which facts were

disputed, because Defendants’ attorney did not dispute such facts in their opposition to

Plaintiff’s first motion to compel. (Id. at 10.) Third, Plaintiff argues that Magistrate Judge

Hummel abused his discretion when he found certain requests for admissions were irrelevant to
                                            2
       Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 3 of 10




Plaintiff’s claims. (Id. at 12.) Fourth, Plaintiff argues that Magistrate Judge Hummel abused

his discretion when he denied his requests for admissions for “invalid reasons.” (Id. at 16.)

Finally, Plaintiff argues that Magistrate Judge Hummel abused his discretion when he denied

Plaintiff’s requests for the production of documents because the requests were not vague or

overbroad, nor did they raise security concerns. (Id. at 18.)

        B.     Defendants’ Opposition Memorandum of Law

        Generally, in their opposition memorandum of law, Defendants refer the Court to their

arguments opposing Plaintiff’s underlying motion to compel. (Dkt. No. 67 [Defs.’ Opp’n

Memo. of Law].) Specifically, Defendants argue that Plaintiff’s motion was properly denied in

its entirety because Defendants properly responded to each of Plaintiff’s requests by raising

timely and proper objections. (Dkt. No. 49, at 1.) Second, Defendants argue that Plaintiff’s

requests are excessively vague and are unduly broad in scope. (Id. at 2.)

III.    LEGAL STANDARD GOVERNING APPEAL FROM NON-DISPOSITIVE
        ORDER OF MAGISTRATE JUDGE

        Non-dispositive motions decided by a magistrate judge are to be modified or set aside by

the district judge assigned to the case only where “the magistrate judge's order [is] found to be

clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). Motions to compel are non-

dispositive. See Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 685 (N.D.N.Y. 2015) (Suddaby,

C.J.) (stating that a motion to compel discovery is non-dispositive in nature).

        “A finding is ‘clearly erroneous' when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed.” Concrete Pipe and Products of Cal., Inc. v. Constr. Laborers Pension

Trust for South. Cal., 508 U.S. 602, 622 (1993) (citing United States v. United States Gypsum

                                                 3
      Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 4 of 10




Co., 333 U.S. 364, 395 [1948]). An order is contrary to law “when it fails to apply or

misapplies relevant statutes, case law or rules of procedure.” Tompkins v. R.J. Reynolds

Tobacco Co., 92 F. Supp. 2d 70, 74 (N.D.N.Y. 2000) (Scullin, J.) (citation and internal

quotations omitted).

       “This standard is highly deferential, as magistrate judges are ‘afforded broad discretion

in resolving discovery disputes and reversal is appropriate only if their discretion is abused.”

Best Payphones, Inc. v. Dobrin, 409 F. Supp. 3d 130, 134 (E.D.N.Y. 2018) (quoting McNamee

v. Clemens, 09-CV-1647, 2014 WL 1338720, at *2 [E.D.N.Y. Apr. 2, 2014]). “A court abuses

its discretion when its decision rests on an error of law or on a clearly erroneous factual finding,

or when its decision—through not necessarily the product of a legal error or a clearly erroneous

factual finding—cannot be located within the range of permissible decisions.” Artisa Records,

LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 2010). Accordingly, “[m]agistrate judges have broad

discretion in resolving non-dispositive matters, and a party seeking to overturn a discovery

order bears a heavy burden.” Burgie v. Euro Brokers, Inc., 05-CV-0968, 2007 WL 1704178, at

*7 (E.D.N.Y. June 12, 2007) (citing, inter alia, Thomas E. Hoar, Inc. v. Sara Lee Corp., 900

F.2d 522, 525 [2d Cir. 1990]).

IV.    ANALYSIS

       After carefully reviewing the papers herein, including the transcript of Magistrate Judge

Hummel’s discovery hearing of December 6, 2019, the Court finds that Magistrate Judge

Hummel did not abuse his discretion when deciding Plaintiff’s motion to compel. As a result,

Magistrate Judge Hummel’s rulings are accepted and adopted in its entirety for the reasons

stated therein. (See generally Dkt. No. 59.) To those reasons, the Court adds the following five


                                                 4
      Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 5 of 10




points.

          First, a party may serve on any other party a written request to admit the truth of any

matters within the scope of Fed. R. Civ. P. 26(b)(1) relating to facts, the application of law to

fact, or opinions about either, as well as the genuineness of any described documents. Fed. R.

Civ. P. 36(a)(1). The scope of discovery, unless otherwise limited by court order, includes

“discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case.” 1 Fed. R. Civ. P. 26(b)(1).

          In this case, Plaintiff argues that Magistrate Judge Hummel ignored controlling law

when he denied several requests to admit. Specifically, Plaintiff cites the plaintiff’s argument in

Nat’l Rifle Ass’n of Am. v. Cuomo, 332 F.R.D. 420, 429 (N.D.N.Y. 2019) (Hummel, M.J.)

(“NRA”), which he then tries to analogize to the facts at issue here.2 (Dkt. No. 64, at 8-9.)

However, Plaintiff’s comparison is misplaced. In particular, Plaintiff incorrectly argues that,

because Magistrate Judge Hummel ordered the defendants in NRA to provide a signed affidavit

that states they conducted a diligent search, 332 F.R.D. at 448, Magistrate Judge Hummel

abused his discretion here (by ignoring his previous decision and denying Plaintiff’s requests

for admission). (Dkt. No. 64, at 9.) Each case is decided independently based on its own facts,



1
        When evaluating a matter’s relevance to a claim and the proportionality to the needs of
the case, courts also consider “the importance of the issues at stake in the action, the amount in
controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of discovery in resolving the issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
2
        Plaintiff also argues that Magistrate Judge Hummel was “untruthful” when he disagreed
with Plaintiff’s comparison to the requests to admit in Nat’l Rifle Ass’n of Am. v. Cuomo, 332
F.R.D. 420, 429 (N.D.N.Y. 2019) (Hummel, M.J.). (Dkt. No. 64, at 8.) However, Plaintiff’s
argument relies entirely on speculation and conjecture. Accordingly, the Court rejects
Plaintiff’s argument that Magistrate Judge Hummel was “untruthful” in his decision-making.
                                                 5
      Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 6 of 10




and an argument in one instance may not be appropriate in another. In addition to failing to

explain why the denied requests for admission in their current form are appropriate, Plaintiff

fails to explain how Magistrate Judge Hummel’s decisions were clearly erroneous or contrary to

law. The Supreme Court’s direction that a document filed by a pro se plaintiff must be liberally

construed, see, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007), in no way eviscerates the point

of law that a mere disagreement about the appropriateness of an argument does not itself

amount to an abuse of discretion in this context.

       Second, Plaintiff argues that Magistrate Judge Hummel “created disputed facts that did

not [sic] exist”; however, to support his argument, Plaintiff erroneously relies on language from

Magistrate Judge Hummel’s Report-Recommendation of January 15, 2019. (Dkt. No. 64, at 9;

Dkt. No. 18, at 18-19.) In response to Plaintiff’s motion to compel, Defendants correctly argued

that Plaintiff’s motion should be denied in its entirety because Defendants raised timely and

proper objections to his requests. (Dkt. No. 49, at 1.) “[W]here requests for admission are not

designed to identify and eliminate matters on which the parties agree, but to seek information as

to fundamental disagreement at the heart of the lawsuit . . . a court may excuse a party from

responding to the requests.” Republic of Turk. v. Christie’s, Inc., 326 F.R.D. 394, 399

(S.D.N.Y. 2018). Although Plaintiff argues that the requests to admit are not vague, he fails to

explain how they are the proper subject of a notice to admit and how they do not address the

heart of the dispute. (Dkt. No. 64, at 10-11.) Therefore, after carefully reviewing the record,

the Court finds that Magistrate Judge Hummel properly determined that certain facts were in

dispute between the parties, which in turn warranted the denial of several of Plaintiff’s requests

to admit.


                                                 6
      Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 7 of 10




       Third, Plaintiff argues that Magistrate Judge Hummel abused his discretion when he

denied the requests to admit for “invalid reasons.” (Dkt. No. 64, at 16.) “The purpose of Fed R.

Civ. P. 36 is ‘for facilitating the proof at trial by weeding out facts and items of proof over

which there is no dispute.’” Booth Oil Site Admin. Grp. v. Safety-Kleen Corp., 194 F.R.D. 76,

79 (W.D.N.Y. 2000) (quoting 4A Moore’s Federal Practice, ⁋ 36.02 [2d ed. 1982]). Plaintiff

argues that he sought admissions of facts, not law, which are appropriate under Fed. R. Civ. P.

36. (Dkt. No. 64, at 16.) However, Magistrate Judge Hummel found not only that Plaintiff’s

requests to admit sought information “where there is a fundamental disagreement among the

parties,” but also that “the information sought goes to the heart of the issues in litigation.” (Dkt.

No. 62-1, at 10.) As discussed in the preceding paragraph, such information is not appropriate

for a request to admit. See Republic of Turk., 326 F.R.D. at 399 (“[W]here requests for

admission are not designed to identify and eliminate matters on which the parties agree, but to

seek information as to fundamental disagreement at the heart of the lawsuit . . . a court may

excuse a party from responding to the requests.”). Because Plaintiff fails to show that the

information sought does not involve a fundamental disagreement or involve the heart of the

issues in litigation, the Court finds that Magistrate Judge Hummel appropriately denied

Plaintiff’s requests for admission.

       Fourth, Plaintiff argues that Magistrate Judge Hummel abused his discretion when

determining that several of Plaintiff’s requests to admit were irrelevant to the claims or defenses

or subject matter involved in the action. Generally, parties may (without a court order) obtain

discovery of any matter, not privileged, that is relevant to the claim or defense of any party, or

(with a court order) any matter that is relevant to the subject matter involved in the action. See,


                                                  7
      Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 8 of 10




e.g., Beyor v. Muir, 04-CV-0453, 2005 WL 8171146, at *1-2 (N.D.N.Y. March 16, 2005)

(Lowe, M.J.) (citing Fed. R. Civ. 26[b][1]). Evidence is considered relevant if it has any

tendency to make a fact of consequence more or less probable. Fed. R. Evid. 401. Although

evidence may be relevant, it may nevertheless be excluded if “its probative value is

substantially outweighed by the danger of . . . unfair prejudice.” Fed. R. Evid. 403.

       In this case, Plaintiff seeks requests to admit information regarding a separate lawsuit

and other information in order to “contradict false claims in Plaintiff’s ad-seg review” (Dkt. No.

64, at 12-14.) Although Plaintiff repeats his argument that the requests to admit are relevant to

the falsity of the assertions made by Defendants in Plaintiff’s ad-seg reviews, he fails to show

that Magistrate Judge Hummel relied on a clearly erroneous factual finding when deeming

several of Plaintiff’s requests to admit as irrelevant and/or not related to the issues in the

litigation. (Dkt. No. 62-1, at 11, 13, 15-17.) Instead, Plaintiff recounts multiple incidents that

allegedly contradicts the reported versions of events in Plaintiff’s ad-seg reviews. (Dkt. No. 64,

at 12-15.) However, even if the Court were to find Plaintiff’s requests to admit relevant,

rebutting a party’s version of facts is not an appropriate use of a request to admit. See Republic

of Turk., 326 F.R.D. at 399 (“[W]here requests for admission are not designed to identify and

eliminate matters on which the parties agree . . . a court may excuse a party from responding to

the requests.”). Accordingly, the Court finds that Magistrate Judge Hummel did not abuse his

discretion when determining the relevancy of Plaintiff’s requests to admit.

       Fifth and finally, Plaintiff argues that Magistrate Judge Hummel abused his discretion

when he denied Plaintiff’s requests for the production of documents because the requested

documents are not vague, overly broad, nor do they raise security concerns of providing a


                                                  8
      Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 9 of 10




current inmate with information about the prison’s additional security measures pertaining to

him. (Dkt. No. 64, at 17.) Plaintiff requested several documents, including (1) a document

identifying the number of inmates in ad-seg in the facility Plaintiff is currently housed in, (2)

any and all memoranda and communications pertaining to Plaintiff, (3) any documents

pertaining to extra security measures in place for Plaintiff, and (4) proof that sections 1-3 are

not part of directive 4933. (Dkt. No. 62-1, at 28-35.) “A party may serve on any other party a

request within the scope of [Fed. R. Civ. P.] 26(b).” Fed. R. Civ. P. 34(a) (emphasis added).

Here, Plaintiff has failed to show how Magistrate Judge Hummel abused his discretion when

denying each of Plaintiff’s requests to produce documents. After addressing each request

individually, and clarifying what specific information Plaintiff was seeking and why he needed

that information, Magistrate Judge Hummel determined that each of Plaintiff’s individual

requests for a production of documents was overly broad and burdensome because each raised

security concerns, was not limited to issues in the immediate litigation, and/or was deemed

irrelevant to the litigation. (Dkt. No. 62-1, at 28-35.) Again, a mere disagreement with a

magistrate judge’s decisions does not amount to an abuse of discretion or entitle an appellant to

a favorable ruling. Cf. E.E.O.C. v. Bloomberg L.P., 751 F. Supp. 2d 628, 651 (S.D.N.Y. 2010)

(“A mere disagreement with the Court’s legal determination is not a valid basis for

reconsideration.”). Although Plaintiff argues that the documents requested are not vague and

will not raise security concerns, the Court finds that Plaintiff has failed to show that Magistrate

Judge Hummel relied on a clearly erroneous factual finding when denying Plaintiff’s requests

for the production of documents. Accordingly, Plaintiff’s appeal regarding the requests for the

production of documents must fail.


                                                 9
    Case 9:17-cv-01008-GTS-CFH Document 78 Filed 08/07/20 Page 10 of 10




      ACCORDINGLY, it is

      ORDERED that Plaintiff’s appeal from Magistrate Judge Hummel’s Order (Dkt. No.

64) is DENIED.

      The Court declines to issue a certificate of appealability.

Dated: August 7, 2020
       Syracuse, New York




                                               10
